Citation Nr: 0736932	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-13 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for duodenal ulcer, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
December 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.

In April 2006, the veteran testified before the undersigned 
Veterans Law Judge at a hearing held in Boston, 
Massachusetts.  


FINDING OF FACT

The veteran, without good cause, refused to report to a VA 
examination scheduled in June 2007 for his duodenal ulcer 
claim.  


CONCLUSION OF LAW

The veteran's failure to report for a VA examination requires 
that the claim for an increased rating for duodenal ulcer be 
denied.  38 C.F.R. § 3.655(b) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied through an October 
2004 letter to the veteran that addressed all four notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the veteran of the evidence 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information, which would 
include that in his possession, to the AOJ.  The veteran was 
notified of effective dates for increased ratings and degrees 
of disability in April 2007.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  While this was after the initial 
adjudication, this is not prejudicial because there was a 
subsequent adjudication in the July 2007 supplemental 
statement of the case (SSOC). 

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained the veteran's VA medical 
records.  The veteran was scheduled for a VA examination in 
June 2007, but the he refused to appear without explanation, 
as discussed below.  VA has satisfied its assistance duties.

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

Veterans seeking compensation are required to report for 
scheduled examinations.  38 C.F.R. §§ 3.326, 3.327, 3.655 
(2007).  When a claimant fails, without good cause, to report 
for an examination scheduled in conjunction with a claim for 
increased rating, the claim shall be denied.  38 C.F.R. § 
3.655(b) (2007).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant or 
death of an immediate family member.  38 C.F.R. § 3.655(a) 
(2007).  

In April 2007, the Board remanded the veteran's claim so that 
he could be afforded a VA examination to identify all current 
manifestations of his duodenal ulcer, to include 
clarification as to whether he had anemia due to his ulcer.  
Pursuant to the remand, an examination was scheduled to take 
place on June 19, 2007.  However, the examination was 
cancelled by the veteran.  A note from the supervisor of the 
C&P department indicated that the veteran had refused an 
examination at that location.  

In a July 2007 supplemental statement of the case (SSOC), the 
RO advised the veteran that he did not show up for the 
examination and that a statement from the C&P department 
indicated that he cancelled the appointment.  He was further 
advised that VA had not received any correspondence from him.  
The provisions of 38 C.F.R. § 3.655 were provided to him.  He 
was told that he could submit additional comments within 60 
days.  The veteran did not respond.  

The veteran's representative stated in September 2007 that 
there is not a letter present in the file indicating that the 
veteran ever received formal notification of the time and 
date of the scheduled examination.  However, the information 
indicating that the veteran refused the examination shows 
that he was aware of the examination and cancelled it.  That 
is proof enough that he was adequately notified.  

The representative also argued that it is unclear what the 
notation "refusing this location" meant, and that VA should 
reschedule the examination at a different facility.  The 
representative stated that it does not appear that the 
veteran cancelled the examination without a particular cause.  
However, the veteran did not respond to the July 2007 SSOC 
with any explanation for his refusal to report for the 
examination.  He has not indicated that there was good cause 
for his failure to report for the examination.  In fact, he 
has not made any statements indicating why he did not report, 
except that he was refusing the location where the 
examination was scheduled.  Thus, he has not demonstrated 
good cause for failing to report, and good cause is not 
evident elsewhere in the claims folder.  

As the veteran failed to report for the VA examination 
scheduled in connection with his claim for an increased 
rating for a duodenal ulcer without good cause, his claim 
must be denied.  The use of the word "shall" under 38 C.F.R. 
§ 3.655(b) leaves no discretion to the Board in this matter.  
Where the law and not the evidence is dispositive, the claim 
should be denied due to the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

An increased rating for duodenal ulcer is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


